4 F.3d 984
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Russell CLAY, Jr., Plaintiff-Appellant,v.W. D. BLANKENSHIP;  P. L. Huffman;  Sargeant Pain;  GiviedoCline;  Will McGee;  Linwood T. Wells, Jr.;Patricia Clay;  C. D. Larsen,Defendants-Appellees,andDvid SMITH;  Michael Rigsby;  Walter Coffin;  Doctor DanielSpiers;  Doctor Daniel E. Fisher;  Allen J.Gordon;  Paul H. Ray;  J. R. Exum,Defendants.
No. 92-6551.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 20, 1992.Decided:  August 27, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (CA-90-754-A, CA-90-754-R)
Albert Russell Clay, Jr., Appellant Pro Se.
Mary Sue Terry, Attorney General, Richmond, Virginia;  Elizabeth Kay Dillon, Woods, Rogers & Hazlegrove, Roanoke, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before WIDENER, HALL, and MURNAGHAN, Circuit Judges.
PER CURIAM:

OPINION

1
Albert Russell Clay, Jr., appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Clay v. Blankenship, Nos.  CA-90-754-A, CA-90-754-R (W.D. Va.  April 2, 1992;  May 7, 1992).  In light of this disposition, we deny Clay's motion for bail pending appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED